Appeals from judgments of the County Court of Chemung County, rendered April 21, 1975, convicting defendant, upon his pleas of guilty, of two counts of burglary in the third degree and sentencing him to concurrent terms of imprisonment of not more than four years on each count. After entry of his guilty pleas of two separate counts of burglary in *968the third degree, each distinct from and unrelated to the other and arising from separate burglaries occurring six weeks apart, defendant was convicted and sentenced as noted above. On this appeal, he contends solely that the sentences imposed are harsh and excessive and that, therefore, they should be vacated or modified. We disagree. For a single class D felony conviction, the maximum sentence is seven years (Penal Law, § 70.00, subd 2, par fd]), and here defendant has been sentenced only to a maximum of two concurrent four-year terms upon his being convicted of two class D felonies. Such being the case and in the absence of any extraordinary circumstances which would justify our interference with the trial court’s discretion in this area, we will not disturb the sentences imposed. (People v Dittmar, 41 AD2d 788; People v Caputo, 13 AD2d 861.) Judgments affirmed. Greenblott, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.